DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,599,952. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application are broader version of the patented claims and the difference in scope is minor and patentably indistinct.  


Application: 16/786,253
1. A method, comprising: training, by a processor, at least one machine learning model to correct at least one distinct type of text distortion of a facsimile image by feeding, into the at least one machine learning model, a plurality of distorted text documents generated by passing at least one original text document through a plurality of distortion filter generators; wherein each distortion filter generator of the plurality of distortion filter generators is configured to distort words or letters of words in phrases of text of the facsimile image in a respective unique manner indicative of each of the at least one distinct type of text distortion; receiving, by the processor, image data of at least one incoming facsimile having at least one text distortion; and converting, by the processor, the image data of the at least one incoming facsimile to machine-encoded text that has been corrected for the at least one text distortion using the at least one trained machine learning model.

















2. The method according to claim 1, wherein the plurality of distortion filter generators is selected from the group consisting of a generative adversarial network (GAN), a variational autoencoder (VAE), and an autoencoder.

3. The method according to claim 1, further comprising: receiving, by the processor, a plurality of phrases of text from a text database or corpus; and generating, by the processor, the at least one original text document using the plurality of phrases of text.

4. The method according to claim 1, further comprising training, by the processor, each distortion filter generator by using phrases of text distorted in the unique respective manner indicative of each of the at least one type of text distortion.

5. The method according to claim I, wherein the at least one distinct type of text distortion is selected from the group consisting of ink smudges on words or letters of words, ink spreading on words or letters of words, text elongation or compression of words or letters of words, words or letters of words distortions from a paper fold, words or letters of words distortions from corner obstructions, words or letters of words distortions from edge obstructions, and distortions from bright or dark regions appearing on words or letters of words.

6. The method according to claim 1, further comprising controlling, by the processor, a number of instances that the at least one distinct type of text distortion occurs in each distorted text document in the plurality of distorted text documents by applying a weighted combination of distortion filter generators from the plurality of distortion filter generators to the at least one original text document.

7. The method according to claim 1, further comprising controlling by the processor, at least one predefined line of text in the at least one original text document that the at least one distinct type of text distortion is applied by: indexing each line in the at least one original text document to generate an index; using the index to apply a distortion filter generator from the plurality of distortion filter generators to the at least one predefined line of text; and wherein the distortion filter generator from the plurality of distortion filter generators generates the at least one distinct type of text distortion.

8. The method according to claim 1, wherein the at least one trained machine learning model comprises an optical character recognition (OCR) engine.

9. The method according to claim 1, wherein the at least one machine learning model is a classifier neural network model.

10. The method according to claim 1, wherein training the at least one machine learning model comprises using a training dataset constructed by: generating intermediate distorted text documents from an output of each distortion filter generator in a weighted combination of distortion filter generators from the plurality of distortion filter generators; wherein an input to the weighted combination of distortion filter generators from the plurality of distortion filter generators is the at least one original text document; and storing the intermediate distorted text documents in the training dataset.

11. A system, comprising: a memory; and a processor configured to: train at least one machine learning model to correct at least one distinct type of text distortion of a facsimile image by feeding, into the at least one machine learning model, a plurality of distorted text documents generated by passing at least one original text document through a plurality of distortion filter generators; wherein each distortion filter generator of the plurality of distortion filter generators is configured to distort words or letters of words in phrases of text of the facsimile image in a respective unique manner indicative of each of the at least one distinct type of text distortion; receive image data of at least one incoming facsimile having at least one text distortion; and convert the image data of the at least one incoming facsimile to machine-encoded text that has been corrected for the at least one text distortion using the at least one trained machine learning model.















12. The system according to claim I1, wherein the plurality of distortion filter generators is selected from the group consisting of a generative adversarial network (GAN), a variational autoencoder (VAE), and an autoencoder.

13. The system according to claim 11, wherein the processor is further configured to: receive a plurality of phrases of text from a text database or corpus; and generate the at least one original text document using the plurality of phrases of text.

14. The system according to claim 11, wherein the processor is further configured to train each distortion filter generator by using phrases of text distorted in the unique respective manner indicative of each of the at least one type of text distortion.

15. The system according to claim 14, wherein the at least one distinct type of text distortion is selected from the group consisting of ink smudges on words or letters of words, ink spreading on words or letters of words, text elongation or compression of words or letters of words, words or letters of words distortions from a paper fold, words or letters of words distortions from corner obstructions, words or letters of words distortions from edge obstructions, and distortions from bright or dark regions appearing on words or letters of words.

16. The system according to claim 11, wherein the processor is further configured to control a number of instances that the at least one distinct type of text distortion occurs in each distorted text document in the plurality of distorted text documents by applying a weighted combination of distortion filter generators from the plurality of distortion filter generators to the at least one original text document.

17. The system according to claim 11, wherein the processor is further configured to control at least one predefined line of text in each original text document in the plurality of original text documents that the at least one distinct type of text distortion is applied by: indexing each line in the at least one original text document to generate an index; using the index to apply a distortion filter generator from the plurality of distortion filter generators to the at least one predefined line of text; and wherein the distortion filter generator from the plurality of distortion filter generators generates the at least one distinct type of text distortion.

18. The system according to claim 11, wherein the at least one trained machine learning model comprises an optical character recognition (OCR) engine.

19. The system according to claim I1, wherein the at least one machine learning model is a classifier neural network model.

20. The system according to claim I1, wherein the processor is configured to train the at least one machine learning model by using a training dataset constructed by: generating intermediate distorted text documents from an output of each distortion filter generator in a weighted combination of distortion filter generators from the plurality of distortion filter generators; wherein an input to the weighted combination of distortion filter generators from the plurality of distortion filter generators is the at least one original text document; and storing the intermediate distorted text documents in the training dataset.


Patent: 10,599,952
1. A method, comprising: passing, by a processor, at least one original text document through a plurality of distortion filter generators to generate a training dataset that comprises a plurality of distorted text documents; wherein each distortion filter generator of the plurality of distortion filter generators is configured to distort words or letters of words in phrases of text of a facsimile image in a respective unique manner; wherein each distortion filter generator of the plurality of distortion filter generators is distinct from every other distortion filter generator in the plurality of distortion filter generators; training, by the processor, at least one neural network model to recognize each respective distortion and match each respective distortion with each respective distortion filter generator based on the training dataset and the at least one original text document; receiving, by the processor, image data of at least one facsimile having at least one text distortion; inputting, by the processor, the received image data of the facsimile to the at least one trained neural network model; wherein the output of the at least one trained neural network model is coupled to an input of optical character recognition (OCR) engine; wherein the at least one trained neural network model and the OCR engine convert the received image data of the incoming facsimile to machine-encoded text that has been corrected for the at least one text distortion; storing, by the processor in a memory, the machine-encoded text corrected for the at least one text distortion in the received image data of the incoming facsimile.

2. The method according to claim 1, wherein the plurality of distortion filter generators is selected from the group consisting of a generative adversarial network (GAN), a variational autoencoder (VAE), and an autoencoder.

3. The method according to claim 1, further comprising: receiving, by the processor, a plurality of phrases of text from a text database or corpus; and generating, by the processor, the at least one original text document using the plurality of phrases of text.

4. The method according to claim 1, further comprising training by the processor, each distortion filter generator by using phrases of text with a distinct type of text distortion.



5. The method according to claim 4, wherein the distinct type of text distortion is selected from the group consisting of ink smudges on words or letters of words, ink spreading on words or letters of words, text elongation or compression of words or letters of words, words or letters of words distortions from a paper fold, words or letters of words distortions from corner obstructions, words or letters of words distortions from edge obstructions, and distortions from bright or dark regions appearing on words or letters of words.

6. The method according to claim 1, further comprising controlling by the processor, a number of instances that a distinct type of text distortion occurs in each distorted text document in the plurality of distorted text documents by applying a weighted combination of distortion filter generators from the plurality of distortion filter generators to the at least one original text document.

7. The method according to claim 1, further comprising controlling by the processor, at least one predefined line of text in the at least one original text document that a distinct type of text distortion is applied by: indexing each line in the at least one original text document to generate an index; using the index to apply a distortion filter generator from the plurality of distortion filter generators to the at least one predefined line of text; and wherein the distortion filter generator from the plurality of distortion filter generators generates the distinct type of text distortion.

8. The method according to claim 1, wherein the at least one trained neural network model comprises the OCR engine.


9. The method according to claim 1, wherein the at least one neural network is a classifier neural network model.

10. The method according to claim 1, wherein constructing the training dataset comprises: generating intermediate distorted text documents from an output of each distortion filter generator in a weighted combination of distortion filter generators from the plurality of distortion filter generators; wherein an input to the weighted combination of distortion filter generators from the plurality of distortion filter generators is the at least one original text document; and storing the intermediate distorted text documents in the training dataset.


11. A system, comprising: a memory; and a processor configured to: pass at least one original text document through a plurality of distortion filter generators to generate a training dataset that comprises a plurality of distorted text documents; wherein each distortion filter generator of the plurality of distortion filter generators is configured to distort words or letters of words in phrases of text of a facsimile image in a respective unique manner; wherein each distortion filter generator of the plurality of distortion filter generators is distinct from every other distortion filter generator in the plurality of distortion filter generators; train at least one neural network model to recognize each respective distortion and match each respective distortion with each respective distortion filter generator based on the training dataset and the at least one original text document; receive image data of at least one facsimile having at least one text distortion; input the received image data of the facsimile to the at least one trained neural network model; wherein the output of the at least one trained neural network model is coupled to an input of optical character recognition (OCR) engine; wherein the at least one trained neural network model and the OCR engine convert the received image data of the incoming facsimile to machine-encoded text that has been corrected for the at least one text distortion; store in the memory, the machine-encoded text corrected for the at least one text distortion in the received image data of the incoming facsimile.

12. The system according to claim 11, wherein the plurality of distortion filter generators is selected from the group consisting of a generative adversarial network (GAN), a variational autoencoder (VAE), and an autoencoder.

13. The system according to claim 11, wherein the processor is further configured to: receive a plurality of phrases of text from a text database or corpus; and generate the at least one original text document using the plurality of phrases of text.

14. The system according to claim 11, wherein the processor is further configured to train each distortion filter generator by using phrases of text with a distinct type of text distortion.


15. The system according to claim 14, wherein the distinct type of text distortion is selected from the group consisting of ink smudges on words or letters of words, ink spreading on words or letters of words, text elongation or compression of words or letters of words, words or letters of words distortions from a paper fold, words or letters of words distortions from corner obstructions, words or letters of words distortions from edge obstructions, and distortions from bright or dark regions appearing on words or letters of words.

16. The system according to claim 11, wherein the processor is further configured to control a number of instances that a distinct type of text distortion occurs in each distorted text document in the plurality of distorted text documents by applying a weighted combination of distortion filter generators from the plurality of distortion filter generators to the at least one original text document.

17. The system according to claim 11, wherein the processor is further configured to control at least one predefined line of text in each original text document in the plurality of original text documents that a distinct type of text distortion is applied by: indexing each line in the at least one original text document to generate an index; using the index to apply a distortion filter generator from the plurality of distortion filter generators to the at least one predefined line of text; and wherein the distortion filter generator from the plurality of distortion filter generators generates the distinct type of text distortion.


18. The system according to claim 11, wherein the at least one trained neural network model comprises the OCR engine.


19. The system according to claim 11, wherein the at least one neural network is a classifier neural network model.

20. The system according to claim 11, wherein the processor is configured to construct the training dataset by: generating intermediate distorted text documents from an output of each distortion filter generator in a weighted combination of distortion filter generators from the plurality of distortion filter generators; wherein an input to the weighted combination of distortion filter generators from the plurality of distortion filter generators is the at least one original text document; and storing the intermediate distorted text documents in the training dataset.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663